Abatement Order filed October 25, 2012




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00552-CR
                                   ____________

                    LANDON DARREN ROTHSTEIN, Appellant

                                           V.

                         THE STATE OF TEXAS, Appellee


               On Appeal from County Criminal Court at Law No. 8
                              Harris County, Texas
                         Trial Court Cause No. 1768115


                              ABATEMENT ORDER

      Appellant is currently pro se. The reporter’s record has not been filed in this
appeal. The court reporter has informed the court that appellant has not paid or made
arrangements to pay the reporter’s fee to prepare the reporter’s record. See Tex. R. App.
P. 37.3(c)(2)(A). This court is unaware whether appellant is entitled to proceed without
the payment of costs. See Tex. R. App. P. 37.3(c)(2)(B). Accordingly, we enter the
following order. See Tex. R. App. P. 35.3(c).

      We ORDER the judge of County Criminal Court at Law No. 8 to immediately
conduct a hearing at which appellant, appellant’s counsel, if any, and counsel for the
State shall participate, either in person or by video teleconference, to determine whether
appellant desires to prosecute his appeal, and, if so, whether appellant is indigent and,
thus entitled to a free record and appointed counsel on appeal. The judge may appoint
appellate counsel for appellant if necessary. The judge shall see that a record of the
hearing is made, shall make findings of fact and conclusions of law, and shall order the
trial clerk to forward a record of the hearing and a supplemental clerk’s record containing
the findings and conclusions. The transcribed record of the hearing, the court’s findings
and conclusions, and a videotape or compact disc, if any, containing a recording of the
video teleconference shall be filed with the clerk of this court on or before November 26,
2012.

        The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court=s active docket when the trial court’s
findings and recommendations are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion. It is the responsibility of any party seeking reinstatement
to request a hearing date from the trial court and to schedule a hearing in compliance with
this court’s order. If the parties do not request a hearing, the court coordinator of the trial
court shall set a hearing date and notify the parties of such date.

               It is so ORDERED.

                                       PER CURIAM